Case 1:19-cr-O0065-SPW Document 84 Filed 05/20/20 Page 1 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA, | CR 19-65-BLG-SPW

Plaintiff,
ORDER DENYING IN PART AND
vs. GRANTING IN PART
DEFENDANT?’S MOTION IN
STEPHEN PHILLIP CASHER, LIMINE REGARDING ROCKY

MOUNTAIN BANK’S LENDING
Defendant. PRACTICES

 

 

The Defendant, Stephen Casher, has filed an opposed motion in limine to
exclude evidence of Rocky Mountain Bank’s (RMB) lending practices and expert
testimony on banking practices by the Government. (Doc. 45.) The Government
filed a response, (Doc. 61), and Casher filed a reply, (Doc. 70). For the following
reasons, the Court denies the motion in part and grants it in part.

I. Background

A superseding indictment charges Casher with bank fraud (Counts I-VI),
money laundering (Count VII), false entry in bank books (Counts VIII-XIID), and
blackmail (Count XIV). (Doc. 27.) The superseding indictment primarily
revolves around private loans Casher allegedly made to another individual, Larry

Price. It alleges Casher made the private loans to Price while simultaneously

1
Case 1:19-cr-O0065-SPW Document 84 Filed 05/20/20 Page 2 of 14

approving loans, in Casher’s capacity as a loan officer and market president of RMB,
to entities controlled by Price and for which Price was a guarantor—all without
disclosing the private loans to RMB. (Doc. 27.)

Casher has filed a motion in limine asking the Court to prevent the
Government from admitting evidence of RMB’s lending practices and evidence of
banking industry standards through testimony of RMB bank employees. (Doc. 45.)

II. Discussion

A. Testimony from RMB employees about the loans and policies at issue,
including whether knowledge of the allegedly false statements would have
influenced how they evaluated the loan documents, is relevant.

The federal bank fraud statute punishes one who “knowingly executes, or
attempts to execute, a scheme or artifice—to defraud a financial institution.” 18
U.S.C. § 1344. To prove Casher knowingly executed a scheme to defraud, the
Government must prove Casher misrepresented or concealed a material fact.
Neder v. United States, 527 U.S. 1, 22 (1999).

“[A] false statement is material if it has a natural tendency to influence, or is —
capable of influencing, the decision of the decisionmaking body to which it was
addressed.” Jd. at 16. (internal quotation marks and brackets omitted).

Materiality is an objective test that looks at “the intrinsic capabilities of the false

statement itself, rather than the possibility of the actual attainment of its end.”
Case 1:19-cr-00065-SPW Document 84 Filed 05/20/20 Page 3 of 14

United States v. Peterson, 538 F.3d 1064, 1072 (9th Cir. 2008) (quoting United
States v. Facchini, 832 F.2d 1159, 1162 (9th Cir. 1987)). Critically, the statute
does not require the Government to prove the victim bank actually relied on the
defendant’s false statements or suffered financial harm. Shaw v. United States, 137
S. Ct. 462, 467 (2016); Neder, 527 U.S. at 24-25; United States v. Lindsey, 850 F.3d
1009, 1014 (9th Cir. 2017).

Casher first argues evidence of RMB’s lending practices is irrelevant and
inadmissible. To support this position, he relies on United States v. Lindsey, 850
F.3d 1009 (9th Cir. 2017). In Lindsey, the Ninth Circuit held that lender negligence
in verifying loan application information, and even intentional disregard of the
information, is not a defense to fraud. Jd. at 1011-12. Because “materiality is an
objective element, and an absence of reliance does not affect its presence,” the
Circuit reasoned that whether the lenders intentionally disregarded the defendant’s
false statements “has little relevance to whether those statements are intrinsically
able to influence a decision.” Jd. at 1015-16. The circuit concluded, “Add the
fact that evidence of individual lender behavior can easily touch on lender
negligence, intentional disregard, or lack of reliance—none of which is a defense to
mortgage fraud—and a bright-line rule against evidence of individual lender

9

behavior to disprove materiality is both a reasonable and necessary protection... .’
Case 1:19-cr-0O0065-SPW Document 84 Filed 05/20/20 Page 4 of 14

Id. at 1017. Therefore, the defendant could not admit evidence of specific prior
instances of a lender’s bad loans or mistakes. /d. at 1019.

Casher argues that although Lindsey limits the defense, “the ruling is a gate
that swings both ways.” (Doc. 46 at 8.) He argues Lindsey similarly limits the
Government from introducing evidence of RMB’s lending practices and whether
RMB relied on the alleged misrepresentations. (/d.) He reasons RMB’s
behavior—the behavior of an individual bank—is inadmissible because whether or
not RMB did or did not rely on the alleged misrepresentations is not an element of
bank fraud or relevant to the materiality inquiry. (/d. at 9.)

The Government, in response, argues that although it does not need to prove
RMB relied on the false statements, testimony from RMB employees about the
importance of the information in RMB’s decision-making process is relevant to the
issue of materiality. (Doc. 65 at 5.) The Government contends that while
evidence of past behavior and prior non-reliance is irrelevant, evidence regarding
the decision-making process for the very loans and loan policies at issue is highly
probative. (ld. at 8.)

The Government is correct. Before even reaching the issue of materiality,
the Government must establish that the allegedly false statements were, in fact, false.

To do this, the Government must provide the jury context for the statements: for
Case 1:19-cr-00065-SPW Document 84 Filed 05/20/20 Page 5 of 14

example, RMB’s loan approval process, the information it solicits from customers
in its loan documents, and how RMB evaluates and uses the information. The
Government must then admit the documents containing the allegedly false
statements, along with evidence demonstrating how they are false. Moreover, the
superseding indictment clearly indicates that not only will the allegedly false
statements on Price’s personal financial statements be at issue, but so will Casher’s
role in approving the loans as a loan officer and market president for RMB. (Doc.
27.) Evidence of Casher’s role will therefore be relevant to the Government’s case
at a fundamental level.

The Government must also prove the allegedly false statements were material.
To meet this requirement, it might elicit testimony from RMB employees about the
importance of the information contained in the loan documents. It may also elicit
testimony that RMB did rely on the false statements and likely would not have
approved the loans at issue had it known of the misrepresentations. See United
States v. Ovist, 2012 WL 5830296, at *7 (D. Or. Nov. 16, 2012) (“[T]o decide
whether the false statements had a natural tendency to influence, or were capable of
influencing, the decisions of the lenders, the jury must know something about the
lenders’ decision-making process.”) (quoting United States v. Maximov, 2011 WL

4915162, at *1—-2 (D. Ariz. Oct. 17, 2011)).
Case 1:19-cr-00065-SPW Document 84 Filed 05/20/20 Page 6 of 14

Lindsey does not prevent the Government from admitting this evidence.
Lindsey limits a defendant from admitting evidence of lender behavior to avoid
confusing the jury into believing actual reliance on a defendant’s false statements is
an element of fraud. See Lindsey, 850 F.3d at 1018. The Government, however,
is free to introduce this evidence when it attempts to demonstrate that the defendant’s
statements were false and material.'! While there does not appear to be an appellate
opinion directly addressing this issue, at a minimum, the Ninth Circuit has affirmed
cases through memorandum opinions where the Government has used lender
testimony about the loans and policies at issue to prove a defendant’s false
statements were material—indicating a standard practice. E.g., United States v.
Wagner, 739 Fed. Appx. 440, 442 (9th Cir. 2018) (“The district court did not abuse
its discretion in allowing the government to present [a banker’s] testimony to
establish the materiality of Wagner’s fraudulent representations.”); United States v.
Plany, 711 Fed. Appx. 392, 394 (9th Cir. 2017) (holding a banker’s testimony was
sufficient to prove materiality); United States v. Rivera, 686 Fed. Appx. 470, 472

(9th Cir. 2017) (holding a FEMA administrator’s testimony that the false

 

' And conversely, if the Government opens the door by submitting this evidence, the defendant
may cross-examine and submit evidence of his own to cast doubt on whether the lenders did rely
on the false statements and whether the information was capable of influencing their
decision-making. However, the defendant could only submit contrasting evidence for this limited
purpose (e.g., he could not then submit evidence of other bad loans that the bank approved).

6
Case 1:19-cr-O0065-SPW Document 84: Filed 05/20/20 Page 7 of 14

representations were capable of influencing her reimbursement decision was
sufficient to prove materiality); United States v Brandt, 466 Fed. Appx. 610, 611 (gh
Cir. 2012) (“Lender representatives also testified that, had they known of the various
misstatements, they would not have made the loans at issue... Thus there is no
question that the evidence sufficiently proved the misstatements were material.”).

Casher is unable to provide any cases where a court prevented the Government
from admitting evidence of a victim bank’s loan process regarding the loans at issue
or of actual reliance on a defendant’s misrepresentations.” Instead, he believes the
rule from Lindsey is a “gate that swings both ways.” (Doc. 46 at 8.) On closer
inspection, however, his argument falls apart.

This is primarily because evidence of non-reliance is highly prejudicial to the
Government, but evidence of reliance is not highly prejudicial to the defense. Ifa
defendant submits evidence of negligent reliance or evidence of other bad loan
practices, the evidence is highly prejudicial and misleading because it implies the

Government must prove an additional element: actual reliance. The Court would

 

* In his reply, Casher does cite two cases he believes support his argument that “anecdotal
evidence and subjective beliefs do not support a claim.” (Doc. 70 at 3-4.) However, the first
case discusses the admissibility of an expert’s subjective beliefs—something not at issue here.
See U.S. Gypsum Co. v. Lafarge N.A. Inc., 670 F. Supp. 2d 748, 753-55 (N.D. Ill. 2009). In the
second case, the district court found that a plaintiff's submission of conflicting affidavits
containing differing subjective assessments of a Texas community toward homosexuals had little
probative value as to whether the case should transfer to the community. Doe v. City of San
Angelo, 2009 WL 5033936, at *6 (N.D. Tex. Dec. 21,2009). Both cases are irrelevant to Casher’s
argument.
7
Case 1:19-cr-00065-SPW Document 84 Filed 05/20/20 Page 8 of 14

most likely find the probative value of the lender’s past behavior (if any probative
value existed) was substantially outweighed by the danger of unfair prejudice,
confusing the issues, and misleading the jury. See Lindsey, 850 F.3d at 1018 (citing
Fed. R. Evid. 403). On the other hand, if the Government introduces evidence of
actual reliance, the evidence is not highly prejudicial to the defendant because it does
not, for example, reduce the number of elements the Government must prove.
Rather, actual reliance can be highly probative of whether the allegedly false
statements were material. The jury is then left to decide whether the victim bank’s
subjective reliance on the false statements indicates the false statements were
objectively material. If necessary, the Court could accept a limiting instruction
explaining as much. See Fed. R. Evid. 105.

Moreover, Casher is free to rebut the Government’s evidence by testimony of
industry practices. Lindsey, 850 F.3d at 1016 (“[D]efendants can disprove
materiality through evidence of the lending standards generally applied in the
mortgage industry.”). Casher may attempt to show RMB acted unreasonably and
that a reasonable bank would not have relied on the defendant’s false statements—

l.e., the misrepresentations were immaterial. Again, the jury would be left to
Case 1:19-cr-00065-SPW Document 84 Filed 05/20/20 Page 9 of 14

decide, when comparing both parties’ evidence, whether the false statements were
material.

B. The Government may admit testimony from RMB employees as to their
knowledge of underwriting guidelines and policies acquired through their
employment with RMB.

Casher next argues the Government should be prohibited from introducing
evidence of the objective standards or practices of banks through lay testimony from
RMB bank employees. The Government argues it should be able to have RMB
employees testify about their knowledge of guidelines and policies gained through
their employment with RMB. Both parties are correct.

Fed. R. Evid. 701 limits testimony in the form of an opinion from a lay witness

to one that is: “(a) rationally based on the witness’s perception; (b) helpful to clearly

understanding the witness’s testimony or to determining a fact in issue; and (c) not

 

3 Casher contends a lay witness cannot testify that RMB would not have approved the loans at
issue if RMB had known of the allegedly false statements. (Doc. 70 at 3-4.) In doing so, he
appears to argue the Government can only prove materiality through expert testimony. However,
lay witnesses may offer opinion testimony if the testimony meets the requirements under Fed. R.
Evid. 701. With the proper foundation, the Government’s witnesses could testify about whether
they would have approved the loans at issue had they known the loan documents contained alleged
misrepresentations. See United States v. Kerley, 784 F.3d 327, 339-40 (6th Cir. 2015) (“[I]t does
not take any specialized or technical knowledge to realize that lending institutions would be
reluctant to approve a loan application if they knew that it contained false statements about material
facts.””) (quoting United States v. Hill, 643 F.3d 807, 842 (11th Cir. 2011)). Casher is certainly
free to cross-examine the Government’s witnesses on whether they would not have approved the
loans with that knowledge. The jury may then compare the Government’s evidence to Casher’s
(including countervailing industry practices) to determine whether the allegedly false statements

were material.
9
Case 1:19-cr-O0065-SPW Document 84 Filed 05/20/20 Page 10 of 14

based on scientific, technical, or other specialized knowledge within the scope of
Rule 702.” Subsection (c), in particular, exists to prevent parties from evading
expert witness disclosure requirements by “simply calling an expert witness in the
guise of a layperson”—i.e., surprise expert testimony. See Fed. R. Evid. 701,
Committee Notes on Rules—2000 Amendment. The difficulty, then, is
distinguishing between testimony based on a layperson’s personal knowledge and
testimony based on scientific, technical, or other specialized knowledge.

Luckily, several circuit court opinions provide guidance for lay testimony
regarding banking and similar business practices. In United States v. Kerley, 784
F.3d 327, 337-38, (6th Cir. 2015), the Sixth Circuit summarized many of them:

For example, in United States v. Munoz—Franco, 487 F.3d 25 (lst
Cir. 2007), the First Circuit upheld the admission of testimony by a
bank’s former vice president of commercial lending about how a loan
should have been classified under the bank’s loan classification system,
even though he did not remember seeing the specific loan
classifications at issue during his employment with the bank, because
his testimony was based on the knowledge of the bank’s practices that
he acquired during his employment there. /d. at 35-36.

In United States v. Valencia, 600 F.3d 389 (Sth Cir.2010), the Fifth
Circuit affirmed the admission of testimony under Rule 701 by the
former chief risk officer of Dynegy regarding his analysis of Dynegy’s
various natural gas trading positions and how Dynegy stood to benefit
from changes in published price indices. The court found a sufficient
foundation for the testimony, even though the witness completed his
analysis at the request of the government after he left the company,
because his “knowledge and analysis were derived from duties he held
at Dynegy.” Jd. at 416.

10
Case 1:19-cr-O0065-SPW Document 84 Filed 05/20/20 Page 11 of 14

Likewise, the Second Circuit has held that a witness chosen to
conduct an investigation because of specialized knowledge she
possesses may testify about perceptions she formed during the
investigation, consisting of “investigatory findings and conclusions,”
within the scope of Rule 701(a). Bank of China, N.Y. Branch v. NBM
LLC, 359 F.3d 171, 181 (2d Cir.2013). The Second Circuit followed
Bank of China in allowing a witness to testify about what Adelphia
Communications Company’s related-party-receivables balance would
have been absent certain debt reclassifications, based on the witness’s
employment with the company, during which he was responsible for
reviewing its accounting records and correcting its financial statements.
See United States v. Rigas, 490 F.3d 208, 222—24 (2d Cir.2007); see
also Burlington N. R.R. Co. v. Nebraska, 802 F.2d 994, 1004-05 (8th
Cir. 1986) (“Personal knowledge or perception acquired through review
of records prepared in the ordinary course of business, or perceptions
based on industry experience, is a sufficient foundation for lay opinion
testimony.”).

In Kerley, the Sixth Circuit analyzed lay testimony about banking practices.
A jury convicted two defendants of numerous financial crimes, including bank and
wire fraud. Jd. at 332-34. At trial, the district court permitted the Government to
call two lay witnesses, each employed at a different victim bank, to testify about the
materiality of the misrepresentations at issue to their respective employers’ loan
approval decisions. /d. at335. After their convictions, the defendants appealed,
arguing the witnesses’ testimony ran afoul of Fed. R. Evid. 701(c) because it was
expert in nature. Jd. at 339. The circuit court affirmed the convictions and
concurred with other circuits that lay opinion testimony based on a variety of topics

was permissible “when the witness gained such knowledge through employment or

11
Case 1:19-cr-O0065-SPW Document 84 Filed 05/20/20 Page 12 of 14

involvement in the day-to-day affairs of the business in question.” Jd. The court
continued,

Moreover, we concur with the Eleventh Circuit’s view that “it does not

take any specialized or technical knowledge to realize that lending

institutions would be reluctant to approve a loan application if they

knew that it contained false statements about material facts.” [United

States v. Hill, 643 F.3d 807, 842 (11th Cir. 2011)]; see also United

States v. Cuti, 720 F.3d 453, 460 (2d Cir. 2013) (“When the issue for

the fact-finder’s determination is reduced to impact—whether a witness

would have acted differently if he had been aware of additional

information—the witness so testifying is engaged in a process of
reasoning familiar in everyday life.” (internal quotation marks
omitted)).

Id. at 339-40.

Finally, the Court noted its ruling was not without limitations. In an earlier
opinion, United States v. White, 492 F.3d 380, 403-04 (6th Cir.2007), the 6th Circuit
reversed a district court’s decision to permit witnesses to testify in general about
Medicare’s structure and procedures without qualifying as expert witnesses because
the topic was beyond the knowledge of the average lay person. However, when
applying White to the issues at hand in Kerley, the court found the witnesses had
limited their testimony specifically to their employers’ respective underwriting
polices and lending programs—knowledge they gained through their employment.

Kerley, 784 F.3d at 340. The witnesses did not, for example, “purport to opine

about generally applicable standards in the mortgage lending industry—testimony

12
Case 1:19-cr-O0065-SPW Document 84 Filed 05/20/20 Page 13 of 14

about a subject, like the Medicare testimony in White, that would be familiar only to
one with specialized or technical knowledge under Rule 702.” Jd. Therefore, the
testimony was admissible, even under White.

Kerley is persuasive authority, and the Court will use its framework to
evaluate testimony from RMB employees. The Government may call RMB
employees to testify about RMB’s specific underwriting policies and lending
programs so long as their testimony is based on knowledge they gained through their
employment or involvement in RMB’s day-to-day operations. See id. at 339-40.
However, the Court will prevent RMB employees who are not qualified as experts
from testifying generally about banking industry standards and practices. See id.
at 340 (citing White, 492 F.3d at 403-04). Casher is correct that the latter type of
testimony would be inadmissible under Fed. R. Evid. 701(c).4 Accordingly,

IT IS HEREBY ORDERED:

The Defendant’s Motions in Limine to exclude evidence of (A) RMB’s
banking practices; and (B) expert testimony on banking practices by the Government

(Doc. 45) is GRANTED IN PART and DENIED IN PART, as follows:

 

4 If either party’s witness is intended to serve dual roles as both an expert and a lay witness, it is
not categorically prohibited. See U.S. v. Freeman, 498 F.3d 893, 904 (9th Cir. 2007). However,
the party calling the witness should carefully differentiate between the types of testimony while
the witness testifies, preferably by providing a clear break between the lay and expert testimony.
The party should also provide the Court with an instruction to explain the witness’s dual roles to
the jury.

13
Case 1:19-cr-O0065-SPW Document 84 Filed 05/20/20 Page 14 of 14

1. Evidence of RMB’s banking practices, including whether knowledge of
the allegedly false statements would have influenced how RMB evaluated
the loan documents at issue, is relevant.

2. Testimony from RMB employees as to their knowledge of underwriting
guidelines and policies acquired through their employment with RMB is
admissible under Fed. R. Evid. 701.

3. The Government may not admit testimony from RMB employees about
general banking industry standards and practices.

4, The Clerk of Court shall notify the parties of this Order.

DATED this 2207 day of May, 2020.

Lasse Chto.

SUSAN P. WATTERS
United States District Judge

14
